—Order, Supreme Court, New York County (Lewis R. Friedman, J.), entered September 25, 1992, which in a proceeding pursuant to CPLR article 78, dismissed the petition as against respondents the Office of Administrative Trials and Hearings (OATH) and Administrative Law Judge Spooner, and granted the remaining respondents’ motion for a change of venue to Kings County, unanimously affirmed, without costs.
Neither OATH nor Judge Spooner are proper parties because petitioner seeks no relief against them. The determination which petitioner seeks to review is that of the Transit *397Authority terminating his employment (see, Matter of Simpson v Wolansky, 38 NY2d 391, 394). The remaining respondents’ motion for a change of venue to Kings County was properly granted. The decision to terminate petitioner was made by the Transit Authority whose offices are situated in Brooklyn. (CPLR 506 [b].) Petitioner’s additional claims are not yet ripe for review. Concur—Sullivan, J. P., Milonas, Ellerin and Asch, JJ.